Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record further teaches:
The determining of the transmission paths of data among the processing tasks according to the content of the execution element of each processing task, acquiring a read instruction from an execution element of a first processing task, acquiring source channel information of a read source corresponding to the read instruction, and recording the source channel information; acquiring a write instruction from an execution element of a second processing task, acquiring destination channel information of a write destination corresponding to the write instruction, and recording the destination channel information; matching the recorded source channel information with the destination channel information; and in response to determining that the recorded source channel information matches with the destination channel information, determining that the transmission path of data is from the second processing task to the first processing task. (See amended claim 1. See also similarly amended claims 9, 17. Partial features shown, see claims for full details)
Applicant’s response on 12/10/2021 has been fully considered and persuasive. Claims 5, 13 have been canceled by applicant in the same response. All previous minor claim objections and “101” issues have been corrected by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL H. PAN
Examiner
Art Unit 2182